DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5, and 7-19 are presently under consideration and claim 6 is cancelled by applicant’s amendments to the claims filed with the response dated 29 December 2020.
Applicant’s amendments to the claims have overcome the indefiniteness rejection of claim 2 under 35 U.S.C. 112(b). This rejection is therefore withdrawn.
Applicant’s amendments to the claims have overcome the prior art rejections of Cox (US 2009/0223511) and Inoue (JP 2003-161533A) and Cox in view of Rubio et al (US 2015/0349178). These rejections are therefore withdrawn.
Applicant’s amendments to the claims are not found to overcome the prior art rejection of Stoev (US 2011/0114155). This rejection has been updated to show where Stoev teaches the new limitations.
Upon performing an updated search and consideration of the newly amended claims, new art was uncovered and a new grounds of rejection of claims 1-5, and 7-19 is presented below. Additionally, new issues of indefiniteness under 35 U.S.C. 112(b) have been identified in applicant’s amended claims, and claims 1-5 and 7-12 are rejected as indefinite as set forth below.
Applicant’s arguments where applicable are addressed in the “Response to Arguments” section below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “said solar panel housing” in line 9, but claim 1 lacks antecedent basis for this limitation in the claims as “a solar panel housing” was never previously defined in claim 1 and it’s not clear what structure is being referenced and it’s not clear what structure is meant to be encompassed by the recitation “said solar panel housing”. As such, the scope of claim 1 cannot be determined and is rendered indefinite.
Claims 2-5 and 7-12 are also rendered indefinite by depending from indefinite claim 1.
Additionally, claim 3 recites the limitation “a solar panel housing surrounding said solar panel” but it’s not clear if this is a different housing from “said solar panel housing” 

Additionally, claim 9 recites the limitation “said controller” in line 3 but claim 9 lacks antecedent basis for this limitation as claim 9 depends from claim 7 and “a controller” was never previously recited in claims 7 or 9. As such the scope of claim 9 cannot be determined and is rendered indefinite.
Claims 10-11 are also rendered indefinite by depending from indefinite claim 9.
For the purposes of examination, claim 9 will be treated as if it depends from claim 8 which does recite “a controller”.

Claim Interpretation
The claim 1 and 13 each recite limitations of “thermally bonded” or “thermal bonding” in connecting the claimed heat transfer pipe and heat transfer plate together and connecting said heat transfer plate and said heat transfer pipe to the rear side of a solar panel. Applicant’s instant specification discloses that applicants use a thermally conductive epoxy to accomplish these connections (see paras [0024] and [0057]-[0059]). 
Therefore, the recitations of “thermally bonded” or “thermal bonding” do not appear to be referring to any special bonding process and are not being afforded a special technical definition in the art (such as heat bonding/melt bonding) but are instead being given their broadest reasonable interpretation in the art of bonding through thermally 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7, and 13-14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Stoev (US 2011/0114155).

Regarding claim 1 Stoev discloses a solar panel cooling system including: 
a heat transfer plate having a central channel ([0031], [0035], [0044], claim 1 Figs. 1-4 see: heat collector sheets 5 can have a fluting 9 in the middle); and 
a heat transfer pipe disposed in said central channel and thermally bonded to said heat transfer plate ([0029]-[0031], [0035], [0044], claim 1 Figs. 1-4 see: heat 
wherein both said heat transfer plate and said heat transfer pipe are directly thermally bonded to the rear side of a solar panel ([0029]-[0036], [0044], claim 1 Figs. 1-4 see:  Figs. 1-4 see: collector sheets 5 with fluting 9 in the middle with a heat-bonded pipe 2 disposed therein are directly cemented to the back surface of the solar module in an embodiment where the metal adhesive plates 6 are eliminated), 
wherein water is induced to flow through said heat transfer pipe, wherein said water is in thermal communication with said solar panel and acts to cool said solar panel ([0037]-[0039], [0046] Figs. 1-4 see: solar module is cooled by circulating water in pipes 2)
wherein said solar panel housing includes insulation positioned on the exterior of said heat transfer plate ([0030], [0038], Fig. 2 see: thermal back insulation 8 is mounted over the exterior of the heat transfer plates and is thus considered to meet the limitation of “solar panel housing”).  

Regarding claim 2 Stoev discloses the system of claim 1 further including a plurality of heat transfer plates and a plurality of heat transfer pipes ([0032], [0035]-[0036], [0044], claim 1 Fig. 4 see: a plurality of collector sheets 5 with fluting 9 and heat-bonded pipes 2 are provided).  



Regarding claim 13 Stoev discloses a method for cooling a solar panel, said method including: 
positioning a heat transfer pipe in a central channel of a heat transfer plate ([0029]-[0036], [0044], claim 1,  Figs. 1-4 see: disposing pipe 2 in fluting 9 in the middle of heat collector sheets 5 in an embodiment where the metal adhesive plates 6 are eliminated);
thermally bonding said heat transfer pipe to said heat transfer plate ([0029]-[0036], [0044], claim 1, Figs. 1-4 see: heat-conducting cement connects heat-bonded pipe 2 with heat collector sheets 5 in fluting 9 in an embodiment where the metal adhesive plates 6 are eliminated);
directly thermally bonding both said heat transfer pipe and said heat transfer plate to a solar panel ([0029]-[0036], [0044], claim 1, Figs. 1-4 see: heat collector sheets 5  and heat-bonded pipe 2 are directly cemented to the back surface of the solar module);
wherein insulation is positioned on the exterior of said heat transfer plate ([0030], [0038], Fig. 2 see: thermal back insulation 8 is mounted over the exterior of the heat transfer plates); and 


Regarding claim 14 Stoev discloses the method of claim 13 wherein said water is induced to flow through said heat transfer pipe using a pump ([0045]-[0051] see: circulating water with a pump).  

Claim(s) 1, 3-5, 7 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kano et al (JP 2001-033107A, see attached English machine translation).

Regarding claim 1 Kano discloses a solar panel cooling system including: 
a heat transfer plate having a central channel ([0015]-[0016], Figs. 1-2 see: heat collecting plate 3 having semicircular concave grooves for disposing a heat medium pipes 31 where at least the middle groove in heat collecting plate 3 in Fig. 2 is considered to meet the limitation of a central channel); and 
a heat transfer pipe disposed in said central channel ([0015]-[0017], Figs. 1-2 see: heat medium pipes 31 disposed in semicircular concave grooves in heat collecting plate 3) and thermally bonded to said heat transfer plate, wherein both said heat transfer plate and said heat transfer pipe are directly thermally bonded to the rear side of a solar panel ([0015]-[0016], [0008], [0012], [0023]-[0027], Figs. 1-2 see: heat collecting plate 3 and heat medium pipes 31 are laminated to the back surface of solar cell module 4 in a heating and pressurizing lamination process to bond the heat 
wherein water is induced to flow through said heat transfer pipe, wherein said water is in thermal communication with said solar panel and acts to cool said solar panel ([0015]-[0016], Figs. 1-2 see: water flows through heat medium pipes 31 collecting heat from solar cell module 4)
wherein said solar panel housing includes insulation positioned on the exterior of said heat transfer plate ([0015]-[0016], Figs. 1-2 see: housing is formed by urethane resin frame 10 and heat insulating plate 11 provided behind heat collecting plate 3).  

Regarding claim 3 Kano discloses the system of claim 1 further including a solar panel housing surrounding said solar panel ([0015]-[0016], Figs. 1-2 see: housing is formed by urethane resin frame 10 and heat insulating plate 11 surrounding solar module 4, cover glass 8 could also be considered as part of a “housing”).  

Regarding claim 4 Kano discloses the system of claim 3 wherein said solar panel housing includes a heat transfer pipe input aperture through which said heat transfer pipe extends ([0015]-[0016], Figs. 1-2 see: frame 10 includes openings for heat medium pipes 31 to enter the frame and pass under solar cell module 4).  



Regarding claim 7 Kano discloses the system of claim 1 further including a pump pumping said water through said heat transfer pipe ([0028]-[0029] Figs. 5-6 see: heat medium (water) is circulated to the header pipes 32 and heat medium pipes 31 using a pump).  

Regarding claim 13 Kano discloses a method for cooling a solar panel, said method including: 
positioning a heat transfer pipe in a central channel of a heat transfer plate ([0015]-[0017], Figs. 1-2 see: heat medium pipes 31 are disposed in semicircular concave grooves in heat collecting plate 3 where at least the middle groove in heat collecting plate 3 in Fig. 2 is considered to meet the limitation of a central channel);
thermally bonding said heat transfer pipe to said heat transfer plate, directly thermally bonding both said heat transfer pipe and said heat transfer plate to a solar panel ([0015]-[0016], [0008], [0012], [0023]-[0027], Figs. 1-2 see: heat collecting plate 3 and heat medium pipes 31 are laminated to the back surface of solar cell module 4 in a heating and pressurizing lamination process to bond the heat collecting plate 3 and heat medium pipes 31 to hot melt resin 6, thus the heat transfer pipe (31) is considered thermally bonded to the heat transfer plate (3) by this process and both the pipes and 
wherein insulation is positioned on the exterior of said heat transfer plate ([0026] Figs. 1-2 see: heat insulating plate 11 made of foam is attached to the back surface of the heat collecting plate 3); and 
inducing water to flow through said heat transfer pipe wherein said water is in thermal communication with said solar panel and acts to cool said solar panel ([0015]-[0016], [0028]-[0029] Figs. 1-2, 5-6 see: water is pumped through heat medium pipes 31 collecting heat from solar cell module 4).  

Regarding claim 14 Kano discloses the method of claim 13 wherein said water is induced to flow through said heat transfer pipe using a pump ([0028]-[0029] Figs. 5-6 see: heat medium (water) is circulated to the header pipes 32 and heat medium pipes 31 using a pump).

Claim(s) 1-5 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al (JP 2001-152631A, see attached English machine translation).

Regarding claim 1 Inoue discloses a solar panel cooling system including: 
a heat transfer plate having a central channel ([0020]-[0021], [0032], [0034] Figs. 1-2 and 5-6 see: small heat collecting plates 4, 4A, or 4B each having concave grooves 42 disposed therein, with at least one of said grooves being centrally disposed in each plate 4, 4A, or 4B (see Figs. 2, and 5-6)); and 

wherein both said heat transfer plate and said heat transfer pipe are directly thermally bonded to the rear side of a solar panel ([0019]-[0021], [0032], [0034], [0004], Figs. 1-2 and 5-6 see: heat medium pipes 5 and heat collecting plates 4, 4A, or 4B forming the heat collecting panel 2 are laminated to the back surface of solar cell module 1 under heat and pressure and are thus considered directly thermally bonded to the rear side of solar cell module 1 via the sheet-like adhesive 13), 
wherein water is induced to flow through said heat transfer pipe, wherein said water is in thermal communication with said solar panel and acts to cool said solar panel ([0015], [0023] Figs. 1-4 see: heat medium pipes 5 pass water therethrough to remove heat from the solar cell module 1)
wherein said solar panel housing includes insulation positioned on the exterior of said heat transfer plate ([0017], Fig. 3 see: “housing” includes urethane resin frame U and heat insulating material 9 formed behind heat collecting plate 3(4)).  

Regarding claim 2 Inoue discloses the system of claim 1 further including a plurality of heat transfer plates and a plurality of heat transfer pipes ([0020]-[0021], Figs. 

Regarding claim 3 Inoue discloses the system of claim 1 further including a solar panel housing surrounding said solar panel ([0017], Fig. 3 see: “housing” includes urethane resin frame U surrounding solar cell module 1).  

Regarding claim 4 Inoue discloses the system of claim 3 wherein said solar panel housing includes a heat transfer pipe input aperture through which said heat transfer pipe extends ([0017], [0029] Figs. 3-4 see: “housing” includes urethane resin frame U through which heat medium pipes 5 enter).  

Regarding claim 5 Inoue discloses the system of claim 3 wherein said solar panel housing includes a heat transfer pipe output aperture through which said heat transfer pipe extends ([0017], [0029] Figs. 3-4 see: “housing” includes urethane resin frame U through which heat medium pipes 5 exit to connect to header pipe 6).

Regarding claim 13 Inoue discloses a method for cooling a solar panel, said method including: 
positioning a heat transfer pipe in a central channel of a heat transfer plate ([0020]-[0021], [0032], [0034] Figs. 1-2 and 5-6 see: small heat collecting plates 4, 4A, or 4B each having concave grooves 42 disposed therein, with at least one of said 
thermally bonding said heat transfer pipe to said heat transfer plate ([0020]-[0021], [0032], [0034] Figs. 1-2 and 5-6 see: heat medium pipes 5 and concave grooves 42 are closely fixed by caulking or the like, further heat medium pipes 5 are also laminated with heat collecting plates 4, 4A, or 4B in a lamination process under heat and pressure (paras [0004], [0019])); 
directly thermally bonding both said heat transfer pipe and said heat transfer plate to a solar panel ([0019]-[0021], [0032], [0034], [0004], Figs. 1-2 and 5-6 see: heat medium pipes 5 and heat collecting plates 4, 4A, or 4B forming the heat collecting panel 2 are laminated to the back surface of solar cell module 1 under heat and pressure and are thus considered directly thermally bonded to the rear side of solar cell module 1 via the sheet-like adhesive 13)
wherein insulation is positioned on the exterior of said heat transfer plate ([0017], Fig. 3 see: back side of heat collecting plate 3(4) is covered with a heat insulating material 9); and 
inducing water to flow through said heat transfer pipe wherein said water is in thermal communication with said solar panel and acts to cool said solar panel ([0015], [0023] Figs. 1-4 see: heat medium pipes 5 flow water therethrough to remove heat from the solar cell module 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kano et al (JP 2001-033107A, see attached English machine translation) as applied to claims 1, 3- above, and further in view of Murata et al (JP 11-256787, see attached English machine translation).

Regarding claim 2 Kano discloses the system of claim 1 and although Kano teaches the system further including a plurality of heat transfer pipes (heat transferring medium pipes 31, Figs. 1-2), Kano does not explicitly disclose further including a plurality of heat transfer plates.
Murata discloses a photovoltaic-thermal hybrid system where a heat transfer plate is provided as a plurality of heat transfer plates with a plurality of heat transfer pipes disposed in central channels of said plates (Murata, [0021]-[0025] Figs. 1, and 5-11 see: plurality of heat medium pipes 42 each disposed in a central concave groove 411 in heat collecting plate main bodies 41). Murata teaches prior art systems forming a single heat transfer plate with a plurality of heat transfer pipes have issues with holes forming in the heat transfer plate during manufacture, or issues with uneven distances between the heat transfer pipes disposed in the heat transfer plate (Murata, [0008]-[0009], Figs. 14-16) and employing a plurality of heat transfer plates with a plurality of heat transfer pipes disposed in central channels of said plates avoids these issues (Murata, [0016]-[0018]).
Murata and Kano are combinable as they are both concerned with the field of photovoltaic-thermal hybrid systems.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the system of Kano in view of Murata such that the heat transfer plate of Kano is formed as a plurality of heat transfer plates with the plurality of heat .

Claims 8-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kano et al (JP 2001-033107A, see attached English machine translation) as applied to claims 1, 3-5, 7 and 13-14 above, and further in view of Cox (US 2009/0223511).

Regarding claims 8 and 9 Kano discloses the system of claim 7 but does not explicitly disclose wherein the system further comprises a controller controlling said pump or further comprising a temperature sensor, wherein said temperature sensor transmits temperature information to said controller.
Cox discloses a photovoltaic-thermal hybrid system further including a controller controlling a pump (Cox, [0021], Fig. 1 see: temperature controller 500 determines when to stop and start the pump through sending signals to circulator controller 506) and further including a temperature sensor, wherein said temperature sensor transmits 
Kano and Cox are combinable as they are both concerned with the field of photovoltaic thermal hybrid systems.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the system of Kano in view of Cox such that the system of Kano further comprises a controller controlling said pump of Kano as taught by Cox (Cox, [0021], Fig. 1 see: temperature controller 500 determines when to stop and start the pump through sending signals to circulator controller 506) and further including a temperature sensor, wherein said temperature sensor transmits temperature information to said controller as taught by Cox (Cox, [0021], Fig. 1 see: temperature controller 500 receives signals from temperature probes) as Cox teaches this allows the system to stop and start the pump to deliver water of a desired temperature or to keep the water below a maximum temperature (Cox, [0021]-[0022]).

Regarding claim 10 modified Kano discloses the system of claim 9 and Cox teaches wherein said controller compares said temperature information to a preset temperature trigger point (Cox, [0021], Fig. 1 see: temperature controller 500 receives signals from temperature probes and compares the temperature of the panel to temperature of water in hot water tank 400).  



Regarding claim 15 Kano discloses the method of claim 14 but does not explicitly disclose the method further comprises wherein said pump is controlled by a controller.
Cox discloses a photovoltaic-thermal hybrid system further including a controller and a method of controlling a pump by said controller (Cox, [0021], Fig. 1 see: temperature controller 500 determines when to stop and start the pump through sending signals to circulator controller 506).  Cox teaches this allows the system to stop and start the pump to deliver water of a desired temperature or to keep the water below a maximum temperature (Cox, [0021]-[0022]).
Kano and Cox are combinable as they are both concerned with the field of photovoltaic thermal hybrid systems.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Kano in view of Cox such that the method of Kano further comprises wherein said pump of Kano is controlled by a controller as taught by Cox (Cox, [0021], Fig. 1 see: temperature controller 500 determines when to stop and start the pump through sending signals to circulator controller 506) as Cox teaches this 

Regarding claim 16 modified Kano discloses the method of claim 15 and Cox teaches wherein said controller receives temperature information from a temperature sensor (Cox, [0021], Fig. 1 see: temperature controller 500 receives signals from temperature probes).  

Regarding claim 17 modified Kano discloses the method of claim 16 and Cox teaches wherein said controller compares said temperature information to a preset temperature trigger point (Cox, [0021], Fig. 1 see: temperature controller 500 receives signals from temperature probes and compares the temperature of the panel to temperature of water in hot water tank 400).  

Regarding claim 18 modified Kano discloses the method of claim 17 and Cox teaches wherein said controller and activates said pump when said temperature information exceeds said preset trigger point (Cox, [0021], Fig. 1 see: temperature controller 500 receives signals from temperature probes and compares the temperature of the panel to temperature of water in hot water tank 400 and activates the pump when the temperature of the panel exceeds the temperature of water in hot water tank 400).

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kano et al (JP 2001-033107A, see attached English machine translation) as applied to claims 1, 3-5, 7 and 13-14 above, and further in view of Rubio et al (US 2015/0349178).

Regarding claims 12 and 19 Kano discloses the system of claim 7 and method of claim 14 as set forth above but does not explicitly disclose wherein said pump pumps said water from a swimming pool.  
Rubio discloses a system for cooling a solar panel comprising a heat exchanger for circulating a coolant (Rubio, [0064]-[0066]) and teaches the circulated fluid can be water for heating a swimming pool pumped through the tubes of the heat exchanger (Rubio, [0016], [0066]) for the purpose of providing heated pool water and supplying power for the pump during times when utility power prices are at their peak (Rubio, [0016], [0066]).
Kano and Rubio are combinable as they are both concerned with the field of photovoltaic thermal hybrid systems.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the system and method of Kano in view of Rubio such that the pump of Kano pumps water from a swimming pool as taught by Rubio (Rubio, [0016], [0066]) for the purpose of providing heated pool water and supplying power for the pump during times when utility power prices are at their peak (Rubio, [0016], [0066]).

Response to Arguments
Applicant's arguments filed 29 December 2020 have been fully considered but they are not persuasive.
Applicant argues on page 8 of the response dated 29 December 2020 that the prior art of Stoev does not teach the limitation of originally filed claim 6 which applicant amended into claim 1 and as such argues Stoev does not teach all of the limitations of claim 1.
Applicant’s arguments have been fully considered but are not found persuasive. Claim 6 originally depended from claim 3 which depended from claim 1. The limitations of claim 3 regarding the solar panel housing were not amended into claim 1, and as explained above introduced an indefiniteness issue under 112(b). The limitation of claim 1 of “wherein said solar panel housing includes insulation positioned on the exterior of said heat transfer plate” is taught by Stoev at paras [0030], [0038] and Fig. 2 where Stoev teaches thermal back insulation 8 is mounted over the exterior of the heat transfer plates and is thus considered to meet the limitation of “solar panel housing” which is otherwise undefined in claim 1.
Applicant’s further arguments and remarks are considered moot as they either depend from the arguments to Stoev rebutted above or are moot in view of the new grounds of rejection set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grimm (DE102010037500A1, see attached English machine translation) teaches in Figs. 1-2 a photovoltaic thermal hybrid module with a heat absorber plate 3 which can be provided as multiple plates (para [0009]) having channels where absorber tubes 2 are disposed and soldered 6 with the entire arrangement attached to the back surface of photovoltaic module 1 with insulation layer 11 disposed behind absorber plate 3.
Friedl (DE 202007008119U1, see attached English machine translation) teaches in Figs. 1-3 a photovoltaic thermal hybrid module with heat conducting plates 2 each having a central groove 6 with a pipe 5 disposed therein which are attached to the back surface of photovoltaic module 13 with glass wool 14 as insulation disposed behind the heat conducting plates 2.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726